DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Claims 1, 4, 9-12, 16, and 17 have been amended, Claims 2, 3, and 6-8 have been cancelled as per the amendment filed on 9/9/2021.

Currently Claims 1, 4-5, and 9-22 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eduardo Gonzalez on 11/9/2021.

The application has been amended as follows: 



 1. (Currently Amended) A touch panel, comprising: 
	a plurality of first electrodes, a plurality of second electrodes, and a plurality of third electrodes;
	wherein the plurality of second electrodes comprise of a first portion  and a second portion; 
	wherein the plurality of first electrodes, the plurality of second electrodes, and the plurality of  third electrodes are insulated from each other, the plurality of first electrodes and the first portion of the plurality of second electrodes are crosswise arranged to form a touch film layer, and the second portion of the plurality of second electrodes and the plurality of third electrodes are crosswise arranged to form a fingerprint identification film layer; 
	wherein the plurality of first electrodes [[is]] are [[a]] touch driving electrodes and the plurality of third electrodes [[is]] are [[a]] fingerprint driving electrodes, and wherein the second portion of the plurality of second electrodes [[is]] are [[a]] common inductive electrodes of the touch film layer and the fingerprint identification film layer; 
	the touch panel further comprising: a display film layer provided with a plurality of 
	wherein the plurality of second electrodes [[is]] are arranged between a film layer in which the plurality of first electrodes [[is]] are located and a film layer in which the plurality of third electrodes [[is]] are located; 
	wherein the fingerprint identification film layer is correspondingly arranged in a preset target area of the touch panel; 
	wherein the preset target area is a partial area 
	wherein the first portion of the plurality of second electrodes arranged between the film layer, in which the plurality of first electrodes [[is]] are located, and the film layer, in which the plurality of third electrodes [[is]] are located, [[has]] have a hollow pattern in the preset target area;
	wherein the first portion of the plurality of second electrodes arranged and the second portion of the plurality of second electrodes are separate and distinct from each other;
	wherein each electrode in the first portion of the plurality of second electrodes are connected to a different touch pin;
	wherein each electrode in the second portion of the plurality of second electrodes are connected to the same touch pin but different fingerprint identification pins; and
	wherein a width of the second portion of the plurality of second electrodes are substantially equivalent to a width of an electrode in the first portion of the plurality of second electrodes.

2. (Canceled)

3. (Canceled)

4. (Currently Amended) The touch panel according to claim [[3]] 1, wherein a line width of each electrode in the second portion of the plurality of [[the]] second electrodes are smaller than a first threshold, and a central spacing of adjacent electrodes in the second portion of the plurality of second electrodes corresponding to the preset target area [[is]] are less than a second threshold.

5. (Currently Amended) The touch panel according to claim 4, wherein the line width of the each electrode in the second portion of the plurality of [[the]] second electrodes  corresponding to the preset target area ranges from 3 μm to 5 μm, and the central spacing of adjacent electrodes in the second portion of the plurality of second electrodes corresponding to the preset target area ranges from 8 μm to 12 μm.

6. (Canceled)

7. (Canceled)

8. (Canceled)

9. (Currently Amended) A method of driving and controlling a touch panel, the touch panel comprising: 
	a plurality of first electrodes, a plurality of second electrodes, and a plurality of third electrodes;
	wherein the plurality of second electrodes comprise of a first portion  and a second portion; 
	wherein the plurality of first electrodes, the plurality of second electrodes, and the plurality of  third electrodes are insulated from each other, the plurality of first electrodes and the first portion of the plurality of second electrodes are crosswise arranged to form a touch film layer, and the second portion of the plurality of second electrodes and the plurality of third electrodes are crosswise arranged to form a fingerprint identification film layer; 
	wherein the plurality of first electrodes [[is]] are [[a]] touch driving electrodes and the plurality of third electrodes [[is]] are [[a]] fingerprint driving electrodes, and wherein the second portion of the plurality of second electrodes [[is]] are [[a]] common inductive s of the touch film layer and the fingerprint identification film layer; 
	the touch panel further comprising: a display film layer provided with a plurality of illuminating sub-pixels arranged in an array; wherein an orthographic projection of an electrode pattern of the fingerprint identification layer on the touch film layer partly overlaps with an orthographic projection of the illuminating sub-pixels of the display film layer on the touch film layer;
	wherein the plurality of second electrodes [[is]] are arranged between a film layer in which the plurality of first electrodes [[is]] are located and a film layer in which the plurality of third electrodes [[is]] are located; 
	wherein the fingerprint identification film layer is correspondingly arranged in a preset target area of the touch panel; 
	wherein the preset target area is a partial area 
	wherein the first portion of the plurality of second electrodes arranged between the film layer, in which the plurality of first electrodes [[is]] are located, and the film layer, in which the plurality of third electrodes [[is]] are located, [[has]] have a hollow pattern in the preset target area;
	wherein the first portion of the plurality of second electrodes arranged and the second portion of the plurality of second electrodes are separate and distinct from each other;
	wherein each electrode in the first portion of the plurality of second electrodes are connected to a different touch pin;
	wherein each electrode in the second portion of the plurality of second electrodes are connected to the same touch pin but different fingerprint identification pins; and
	wherein a width of the second portion of the plurality of second electrodes are substantially equivalent to a width of an electrode in the first portion of the plurality of second electrodes;
	the method comprising: 
		in a touch mode, [[a]] the plurality of first electrodes being loaded with first driving signals sequentially, [[a]] the plurality of second electrodes being loaded with first inductive signals simultaneously; and
	when switching to a fingerprint identification mode, [[a]] the plurality of third electrodes being loaded with second driving signals sequentially, and the second portion of the plurality of second electrodes being loaded with second inductive signals simultaneously.

10. (Currently Amended) A touch display device, comprising a touch panel, the touch panel including: 
	a plurality of first electrodes, a plurality of second electrodes, and a plurality of third electrodes;
	wherein the plurality of second electrodes comprise of a first portion and a second portion; 
	wherein the plurality of first electrodes, the plurality of second electrodes, and the plurality of  third electrodes are insulated from each other, the plurality of first electrodes and the first portion of the plurality of second electrodes are crosswise arranged to form a touch film layer, and the second portion of the plurality of second electrodes and the plurality of third electrodes are crosswise arranged to form a fingerprint identification film layer; 
	wherein the plurality of first electrodes [[is]] are [[a]] touch driving electrodes and the plurality of third electrodes [[is]] are [[a]] fingerprint driving electrodes, and wherein the second portion of the plurality of second electrodes [[is]] are [[a]] common inductive electrodes of the touch film layer and the fingerprint identification film layer; 
	the touch panel further comprising: a display film layer provided with a plurality of illuminating sub-pixels arranged in an array; wherein an orthographic projection of an electrode pattern of the fingerprint identification layer on the touch film layer partly overlaps with an orthographic projection of the illuminating sub-pixels of the display film layer on the touch film layer;
	wherein the plurality of second electrodes [[is]] are arranged between a film layer in which the plurality of first electrodes [[is]] are located and a film layer in which the plurality of third electrodes [[is]] are located; 
	wherein the fingerprint identification film layer is correspondingly arranged in a preset target area of the touch panel; 
	wherein the preset target area is a partial area 
	wherein the first portion of the plurality of second electrodes arranged between the film layer, in which the plurality of first electrodes [[is]] are located, and the film layer, in which the plurality of third electrodes [[is]] are located, [[has]] have a hollow pattern in the preset target area;
	wherein the first portion of the plurality of second electrodes arranged and the second portion of the plurality of second electrodes are separate and distinct from each other;
	wherein each electrode in the first portion of the plurality of second electrodes are connected to a different touch pin;
	wherein each electrode in the second portion of the plurality of second electrodes are connected to the same touch pin but different fingerprint identification pins; and
	wherein a width of the second portion of the plurality of second electrodes are substantially equivalent to a width of an electrode in the first portion of the plurality of second electrodes.


11-20 (Cancelled.)

21. (Previously Presented) The touch panel according to claim 1, wherein an orthographic projection of the second electrode is located at a gap of the illuminating sub-pixels.

22. (Previously Presented) The touch panel according to claim 1, wherein a second electrode is arranged at a plurality of gaps, the second electrodes having hollow defined at positions corresponding to illuminating the sub-pixels between the adjacent gaps.

23. (New) The touch panel according to claim 1, wherein the touch pin is either a touch inductive pin or a touch driving pin.

24. (New) The touch display device according to claim 10, wherein the touch pin is either a touch inductive pin or a touch driving pin.

End of amendment.

Allowable Subject Matter
Claims 1, 4, 5, 9, 10, and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 9, and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699